Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 11, 2015

The Court of Appeals hereby passes the following order:

A15A1018. WESLEY WHITE, SR. v. STATE OF GEORGIA.

      Wesley White, Sr. has filed a notice of appeal to this Court from the denial and
dismissal of a habeas corpus petition. The Supreme Court, however, has appellate
jurisdiction over all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the Supreme Court
for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            02/11/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.